     Case 3:18-cv-00428-DMS-MDD Document 522 Filed 03/09/20 PageID.9205 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER FOLLOWING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on March 6, 2020. After consulting with counsel and
19     being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    The parties shall meet and confer on Defendants’ proposal for DNA testing, and
21     shall continue their meet and confer efforts on the information sharing protocols.
22     2.    The next Joint Status Report shall be filed on or before 3:00 p.m. on April 15, 2020.
23     2.    A further status conference shall be held on April 17, 2020, at 1:00 p.m. The dial-
24     in number for any counsel who wish to listen in only and members of the news media is as
25     follows.
26           a.     Dial the toll free number: 877-411-9748;
27           b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
28                  Court activates the conference call);

                                                       1
                                                                                18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 522 Filed 03/09/20 PageID.9206 Page 2 of 2


 1           c.       Enter the Participant Security Code 04170428 and Press # (The security code
 2                    will be confirmed);
 3           d.       Once the Security Code is confirmed, participants will be prompted to Press
 4                    1 to join the conference or Press 2 to re-enter the Security Code.
 5     As above, members of the general public may attend in person. All persons dialing in to
 6     the conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
 7     proceedings.
 8           Counsel for the Ms. L. Class shall provide notice of this order to counsel for Plaintiffs
 9     in any of the related cases that wish to appear.
10     Dated: March 9, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
